UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7646


STEVEN E. WARMAN,

                   Petitioner - Appellant,

             v.

WAYNE PHILIPS, Warden,

                   Respondent – Appellee,

             and

FEDERAL BUREAU OF PRISONS,

                   Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00217-IMK-JES)


Submitted:    November 17, 2009              Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Warman, Appellant Pro Se.  Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven     E.    Warman,       a       federal   prisoner,     appeals      the

district     court’s    order       accepting         the    recommendation      of     the

magistrate    judge    and       denying       relief   on     his   28 U.S.C.    §   2241

(2006)    petition.         We    have     reviewed      the      record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.              Warman v. Philips, No. 1:08-cv-00217-

IMK-JES    (N.D.W.     Va.       Aug.   25,     2009)        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                               2